EXHIBIT 10.4

THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of
December 31, 2015 (the “Effective Date”), is made by and among IRIDIUM
COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE
LLC, a Delaware limited liability company, as borrower (the “Borrower”), THE
GUARANTORS under and as defined in the COFACE Facility Agreement referred to
below, and SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this
capacity the “COFACE Agent”) and is made with reference to the COFACE Facility
Agreement, dated as of October 4, 2010, as amended and restated as of May 2,
2014 and as further amended as of May 7, 2015 and November 24, 2015, by and
among the Parent, the Borrower, the other Obligors party thereto, the Lenders
party thereto, the COFACE Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS as
security agent and trustee for the Secured Parties (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “COFACE
Facility Agreement”).

 

agreement:

1.

Definitions; Interpretation

 

1.1Definitions

Capitalised terms defined in the COFACE Facility Agreement have, unless
expressly defined in this Amendment, the same meaning in this Amendment.

1.2Construction

The principles of construction set out in Clause 1.2 (Construction) of the
COFACE Facility Agreement will have effect as if set out in this Amendment.

2.

AmendmentS

Effective as of the Effective Date, the COFACE Facility Agreement is hereby
amended by, in Schedule 24 thereto, deleting the “Pre Production Milestones” and
“Post Production Milestones” and replacing them with the following:


Pre Production Milestones:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Post Production Milestones:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3.

DIRECTION

The COFACE Agent (at the direction of the Majority Lenders) hereby consents to
the Borrower’s execution and delivery of an amendment to the Satellite Supply
Contract to implement the foregoing amendment to the “Pre Production Milestones”
and “Post Production Milestones” under the COFACE Facility Agreement, provided
that, in such amendment to the Satellite Supply Contract, the dates ascribed to
the Milestones (as defined therein) for each of the “Pre Production Milestones”
and “Post Production Milestones” may be earlier, but not later, than the dates
in the amendment to Schedule 24 to the COFACE Facility Agreement as set forth
above.

4.

Representations

4.1

Representations

The representations set out in this Clause 4 (Representations) are made by each
Obligor on the date of this Amendment to each Finance Party.

4.2

Powers and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of, this Amendment
and the transactions contemplated by this Amendment.

4.3

Legal validity

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in this Amendment are legal, valid, binding and enforceable obligations.

4.4

Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Amendment do not and will not conflict with:

 

(a)

any law or regulation applicable to it;

 

(b)

its constitutional documents; or

 

(c)

any agreement or instrument binding upon it or any of its assets or constitute a
default of termination event (however described) under any such agreement or
instrument where such circumstance has or is reasonably likely to have a
Material Adverse Effect.

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

#4835-6159-8763

 

--------------------------------------------------------------------------------

4.5

Authorisations 

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Amendment have been obtained or effected (as appropriate) and are in
full force and effect.

4.6Governing law and enforcement

 

(a)

Subject to the Legal Reservations, the choice of governing law of this Amendment
will be recognised and enforced in its Relevant Jurisdictions.

 

(b)

Subject to the Legal Reservations, any judgment obtained in relation to this
Amendment will be recognised and enforced in its Relevant Jurisdictions.

4.7COFACE Facility Agreement

Unless a representation and warranty set out in Clause 20 (Representations) of
the COFACE Facility Agreement is expressed to be given at a specific date, each
Obligor makes the representations and warranties set out in Clause 20
(Representations) of the COFACE Facility Agreement (other than the
representations and warranties in Clauses 20.14(a), (b) and (c) (Original
Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material
Companies) of the COFACE Facility Agreement) on the Effective Date, in each case
as if references to the COFACE Facility Agreement are references to the COFACE
Facility Agreement, as amended hereby, with reference to the facts and
circumstances then existing, provided that, in the case of those representations
and warranties contained in Clause 20.13 (No misleading information) of the
COFACE Facility Agreement, such representations and warranties are made only
with respect to any subsequent and new information delivered under the COFACE
Facility Agreement since the last period where such representation and warranty
was made or deemed to be made under the COFACE Facility Agreement.

5.

CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective on the Effective Date upon the due
execution of a signature page to this Amendment by each of the Parent, the
Borrower, the other Obligors and the COFACE Agent on behalf of the Finance
Parties and delivery of each party’s respective signature pages to each of the
other parties hereto.

6.

Governing law; jurisdiction, etc.

This Amendment and any non-contractual obligations arising out of or in
connection with it are governed by English law. The provisions of Clause 40
(Enforcement) of the COFACE Facility Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

7.

Miscellaneous

 

(a)

This Amendment is a Finance Document.

 

(b)

Each Obligor:

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

#4835-6159-8763

 

--------------------------------------------------------------------------------

 

(i)

agrees to the amendments to the COFACE Facility Agreement as contemplated by
this Amendment; and 

 

(ii)

with effect from the Effective Date, confirms that any guarantee or security
given by it or created under a Finance Document will:

 

(A)

continue in full force and effect; and

 

(B)

extend to the liabilities and obligations of the Obligors to the Finance Parties
under the Finance Documents as amended by this Amendment.

 

(c)

On and after the date hereof, each reference in the COFACE Facility Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the COFACE Facility Agreement, and each reference in the other
Finance Documents to the “COFACE Facility Agreement”, “thereunder”, “thereof” or
words of like import referring to the COFACE Facility Agreement shall mean and
be a reference to the COFACE Facility Agreement as amended by this Amendment.

 

(d)

Except as specifically amended by this Amendment, the COFACE Facility Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed.

 

(e)

Each Finance Party reserves any other right or remedy it may have now or
subsequently.  The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Finance Parties under the COFACE Facility
Agreement except as expressly provided herein.

 

(f)

Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

(g)

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Signatures to
this Amendment may be delivered by facsimile or other electronic means of
transmission, and any signature so delivered shall be deemed an original
executed counterpart.

 

[Signature pages follow.]

 

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

#4835-6159-8763

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

Parent

IRIDIUM COMMUNICATIONS INC.

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

Borrower

IRIDIUM SATELLITE LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

Obligors

IRIDIUM COMMUNICATIONS INC.

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

IRIDIUM HOLDINGS LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

IRIDIUM CARRIER HOLDINGS LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

#4835-6159-8763

 

--------------------------------------------------------------------------------

IRIDIUM CARRIER SERVICES LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

IRIDIUM CONSTELLATION LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

IRIDIUM GOVERNMENT SERVICES LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:Thomas J. Fitzpatrick

Title:Chief Financial Officer, Iridium Constellation LLC, its manager

 

SYNCOM-IRIDIUM HOLDINGS CORP.

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

 

IRIDIUM BLOCKER-B INC.

 

By: /s/ Thomas J. Fitzpatrick

Name:  Thomas J. Fitzpatrick

Title:Chief Financial Officer

 

IRIDIUM SATELLITE SA LLC

 

By: /s/ Thomas J. Fitzpatrick

Name:Thomas J. Fitzpatrick

Title:Chief Financial Officer, Iridium Satellite LLC, its manager

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

#4835-6159-8763

 

--------------------------------------------------------------------------------

 

COFACE Agent

SOCIÉTÉ GÉNÉRALE

 

By: /s/ Fleur Ferrari

Name:  Fleur Ferrari

Title:

 

 

By: /s/ Loubna Mountassir

Name:  Loubna Mountassir

Title:

 

 

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.